DETAILED ACTION
This action is in response to the Amendment dated 29 March 2022.  Claims 1, 7, 8, 12, 14, 15 and 21 are amended.  No claims have been added or cancelled.  Claims 1-21 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03 January 2022 and 18 April 2022 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 3, 7, 10, 14, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 1 is objected to because of the following informalities: examiner believes that “through the plurality of time values” in the last line of claim 1 was erroneously not struck-out as the same phrase had been earlier in claim 1 and in all other independent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raymann et al. (US 2017/0357419 A1) in view of Fadell et al. (US 2013/0024799 A1).

As for independent claim 1, Raymann teaches a method comprising:
at a computer system with a display generation component and one or more input devices [(e.g. see Raymann paragraphs 0005, 0033, 0058) ”a processor in communication with the memory configured to execute the computer-executable instructions, and a display. The display may present, in response to a first user input, a graphical user interface … The user device 104 may be any suitable electronic device such as a mobile phone … the sleep alarm view 120 may represent a first state of the alarm graphical user interface 112 prior to receiving a user input 268 at the user device 104 (e.g., at an input component such as a touch screen)”].
displaying a first user interface for specifying a sleep schedule, the first user interface including one or more user interface objects that are configured to receive user input that specify at least one of a start time and an end time of a first scheduled sleep period for the sleep schedule [(e.g. see Raymann paragraph 0051 and Fig. 5-6) ”The adjustable bedtime element 252 may represent a first future time for a bedtime, which may correspond to the suggested bedtime indicator 236. For example, as illustrated in FIG. 5, the adjustable bedtime element 252 is aligned with 10:30 on a clock face 256 of the adjustable sleep alarm indicator 122 (e.g., the suggested bedtime indicator 236 also identifies 10:30). Thus, the first future time corresponding to the suggested bedtime may be computed based at least in part on configuration information relating to a sleep duration 258 and a second future time corresponding to a wake time (e.g., as represented by the wake time indicator 238)”].
receiving, via the first user interface, a first user input that specifies at least one of the start time and the end time of the first scheduled sleep period for the sleep schedule, wherein the first user input adjusts the start time or end time of the first scheduled sleep from a first time value to a second time value [(e.g. see Raymann paragraphs 0059, 0062 and Figs. 6 and 7) ”The user input 268 (and other user inputs described herein) may be depicted as a dark circular element with a dimpled hatching. The updated sleep alarm view 266 may represent a second state of the alarm graphical user interface 112 after receiving the user input 268. The user input 268 is illustrated as a touch gesture that contacts the adjustable bedtime element 252 and moves the adjustable bedtime element 252 to the right (e.g., clockwise) in FIG. 6. The user input 268 at the adjustable bedtime element 252 may move the adjustable bedtime element 252 in a clockwise direction without also moving the adjustable wake time element 254 … The user input 272 is illustrated as a touch gesture that contacts the adjustable wake time element 254 and moves the adjustable wake time element 254 to the right in FIG. 7 (e.g., counter-clockwise). The user input 272 at the adjustable wake time element 254 may cause the variable graphical element 246, including both the adjustable bedtime element 252 and the adjustable wake time element 254, to rotate in a counter-clockwise direction within the fixed annular range 250. In particular, the single user input 272 may cause the adjustable wake time element 254 and the adjustable bedtime element 252 to both move within the fixed annular range 250”].

Raymann does not specifically teach the following limitations.  However, in the same field of invention, Fadell teaches:
in response to receiving the first input: in accordance with a determination that [the duration of the first scheduled sleep period that is determined based on a current time value is below a preset threshold duration, wherein the current time value is the first time value, the second time value, or a time value in between the first time value and the second time value], displaying a first visual indication in the first user interface that the duration of the first scheduled sleep period is below the preset threshold duration wherein a first value is selected for a first display property of the first visual indication in the first user interface while the duration remains below the preset threshold duration as the start time or end time is adjusted from the first time value to the second time value [(e.g. see Fadell paragraphs 0036, 0104, 0118 and Figs. 9 and 13A-D and abstract) ”On a real-time basis, the HVAC-related setting that is being adjusted can be compared against a feedback criterion designed to indicate a circumstance under which feedback is to be presented to the user … a user can mechanically move a sliding component (e.g., along a vertical or horizontal track) or rotate a rotatable ring (e.g., along a circular track), or a user's motion along a touchpad can be detected. Such motions can correspond to a setting adjustment, which can be determined based on an absolute position of a user-interface component 104 or based on a displacement of a user-interface components 104 … FIG. 9 illustrates series of display screens on a thermostat in which a feedback is slowly faded to on or off, according to some embodiments of the invention. A thermostat is shown with at a current setpoint of 70 degrees and a current ambient temperature of 70 degrees in screen 910. The user begins to rotate the outer ring counter clockwise to lower the setpoint. In screen 912, the user has lowered the setpoint to 69 degrees. Note that the leaf is not yet displayed. In screen 914 the user has lowered the setpoint to 68 degrees. The adjustment can be sufficient (e.g., more than a threshold adjustment, such as more than a two-degree adjustment, as identified in the illustration of FIG. 8F) to display leaf icon 930. According to these embodiments, however, the leaf is first shown in a faint color (i.e. so as to blend with the background color). In screen 918, the user continues to turn down the setpoint, now to 67 degrees. Now the leaf icon 930 is shown in a brighter more contrasting color (of green, for example). Finally, if the user continues to turn set the setpoint to a lower temperature (so as to save even more energy), in the case of screen 920 the setpoint is now 66 degrees, leaf icon 930 is displayed in full saturated and contrasting color. In this way the user is given useful and intuitive feedback information … It will be appreciated that feedback need not necessarily be positive. Images, colors, intensities, animation and the like can further be used to convey negative messages indicating that a user's behaviors are not responsible. FIGS. 13A-13D illustrate a dynamic user interface of a thermostat device in which negative feedback can be presented according to an embodiment of the invention. Where, as in FIG. 13A, the heating setpoint is currently set to a value known to be within a first range known to be good or appropriate for energy conservation, a pleasing positive-reinforcement icon such as the green leaf 1330 is displayed. As the user turns up the heat (see FIG. 13B), the green leaf continues to be displayed as long as the setpoint remains in that first range. However, as the user continues to turn up the setpoint to a value greater than the first range (see FIG. 17C), there is displayed a negatively reinforcing icon indicative of alarm, consternation, concern, or other somewhat negative emotion, such icon being, for example, a flashing red version 1330' of the leaf, or a picture of a smokestack, or the like. It is believed that the many users will respond to the negatively reinforcing icon 1330' by turning the set point back down. As illustrated in FIG. 13D, if the user returns the setpoint to a value lying in the first range, they are "rewarded" by the return of the green leaf 1330. Many other types of positive-emotion icons or displays can be used in place of the green leaf 1330, and likewise many different negatively reinforcing icons or displays can be used in place of the flashing red leaf 1330', while remaining within the scope of the present teachings”].  Primary reference Raymann already establishes a value for a sleep duration (paragraphs 0059, 0062 and Figs. 6 and 7 numeral 258) which is updated as the user adjusts either the bedtime or wake time of the sleep alarm within the same interface.  Fadell teaches comparing temperature values against thresholds and presenting dynamic feedback on the display based on the comparison result while the user is changing the values in real-time.  It would have been obvious to one of ordinary skill in the art, namely a software developer, at the time of the invention to substitute a time value for a temperature in order to achieve the predictable result of comparing a value set by the user against an arbitrarily stored threshold.  See MPEP 2143(I)(B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
in accordance with a determination that [the duration of the first scheduled sleep period that is determined based on the current time value] is at or above the preset threshold duration, displaying, a second visual indication in the first user interface that the duration of the first scheduled sleep period meets the preset threshold duration, wherein a second value, different from the first value, is selected for the first display property of the second visual indication in the first user interface while the duration remains at or above the preset threshold duration as the start time or end time is adjusted from the first time value to the second time value through the plurality of time values [(e.g. see Fadell paragraphs 0036, 0104, 0118 and Figs. 9 and 13A-D and abstract) ”On a real-time basis, the HVAC-related setting that is being adjusted can be compared against a feedback criterion designed to indicate a circumstance under which feedback is to be presented to the user … a user can mechanically move a sliding component (e.g., along a vertical or horizontal track) or rotate a rotatable ring (e.g., along a circular track), or a user's motion along a touchpad can be detected. Such motions can correspond to a setting adjustment, which can be determined based on an absolute position of a user-interface component 104 or based on a displacement of a user-interface components 104 … FIG. 9 illustrates series of display screens on a thermostat in which a feedback is slowly faded to on or off, according to some embodiments of the invention. A thermostat is shown with at a current setpoint of 70 degrees and a current ambient temperature of 70 degrees in screen 910. The user begins to rotate the outer ring counter clockwise to lower the setpoint. In screen 912, the user has lowered the setpoint to 69 degrees. Note that the leaf is not yet displayed. In screen 914 the user has lowered the setpoint to 68 degrees. The adjustment can be sufficient (e.g., more than a threshold adjustment, such as more than a two-degree adjustment, as identified in the illustration of FIG. 8F) to display leaf icon 930. According to these embodiments, however, the leaf is first shown in a faint color (i.e. so as to blend with the background color). In screen 918, the user continues to turn down the setpoint, now to 67 degrees. Now the leaf icon 930 is shown in a brighter more contrasting color (of green, for example). Finally, if the user continues to turn set the setpoint to a lower temperature (so as to save even more energy), in the case of screen 920 the setpoint is now 66 degrees, leaf icon 930 is displayed in full saturated and contrasting color. In this way the user is given useful and intuitive feedback information … It will be appreciated that feedback need not necessarily be positive. Images, colors, intensities, animation and the like can further be used to convey negative messages indicating that a user's behaviors are not responsible. FIGS. 13A-13D illustrate a dynamic user interface of a thermostat device in which negative feedback can be presented according to an embodiment of the invention. Where, as in FIG. 13A, the heating setpoint is currently set to a value known to be within a first range known to be good or appropriate for energy conservation, a pleasing positive-reinforcement icon such as the green leaf 1330 is displayed. As the user turns up the heat (see FIG. 13B), the green leaf continues to be displayed as long as the setpoint remains in that first range. However, as the user continues to turn up the setpoint to a value greater than the first range (see FIG. 17C), there is displayed a negatively reinforcing icon indicative of alarm, consternation, concern, or other somewhat negative emotion, such icon being, for example, a flashing red version 1330' of the leaf, or a picture of a smokestack, or the like. It is believed that the many users will respond to the negatively reinforcing icon 1330' by turning the set point back down. As illustrated in FIG. 13D, if the user returns the setpoint to a value lying in the first range, they are "rewarded" by the return of the green leaf 1330. Many other types of positive-emotion icons or displays can be used in place of the green leaf 1330, and likewise many different negatively reinforcing icons or displays can be used in place of the flashing red leaf 1330', while remaining within the scope of the present teachings”].  Primary reference Raymann already establishes a value for a sleep duration (paragraphs 0059, 0062 and Figs. 6 and 7 numeral 258) which is updated as the user adjusts either the bedtime or wake time of the sleep alarm within the same interface.  Fadell teaches comparing temperature values against thresholds and presenting dynamic feedback on the display based on the comparison result while the user is changing the values in real-time.  It would have been obvious to one of ordinary skill in the art, namely a software developer, at the time of the invention to substitute a time value for a temperature in order to achieve the predictable result of comparing a value set by the user against an arbitrarily stored threshold.  See MPEP 2143(I)(B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Therefore, considering the teachings of Raymann and Fadell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above identified limitations, as taught by Fadell, to the teachings of Raymann because dynamically presenting feedback to the user can indicate to the user that they are being responsible and promoting healthy habits (e.g. see Fadell paragraphs 0002, 0031).

As for dependent claim 2, Raymann and Fadell teach the method as described in claim 1 and Raymann further teaches:
wherein the first user interface includes one or more user interface objects that are configured to receive user inputs that specify one or more days corresponding to the first scheduled sleep period, receiving a second user input, via the first user interface, selecting a plurality of days for the first scheduled sleep period, wherein the first scheduled sleep period for the sleep schedule is applied for each day of the selected plurality of days [(e.g. see Raymann paragraph 0048 and Fig. 5) ”FIG. 5 illustrates the sleep alarm view 120 of the alarm graphical user interface 112 on the user device 104, according to at least one example. FIG. 5 may illustrate aspects of the sleep alarm view 120 in greater detail than previous figures described herein. The sleep alarm view 120 may be presented as part of a scheduling phase of an alarm setting sequence”].  Examiner notes that, as depicted in Fig. 5, a toggle switch is present on the interface to apply the sleep alarm to “every weekday.”

As for dependent claim 4, Raymann and Fadell teach the method as described in claim 1 and Raymann further teaches:
wherein the computer system is a first electronic device that is communicatively coupled with a second electronic device [(e.g. see Raymann paragraph 0088) ”the devices may be connected via one or more networks 1104 and/or 1106 (e.g., via Bluetooth, WiFi, the Internet, or the like). In the architecture 1100, one or more users (e.g., the user 130) may utilize the user device 104 to manage, control, or otherwise utilize the wearable device 1108, via the one or more networks 1106”].
in accordance with a determination that a current time matches the end time of the first scheduled sleep period for the sleep schedule, providing a first alert at the first electronic device after a second alert is provided at the second electronic device [(e.g. see Raymann paragraph 0083) ”the environment 1000 may also be useful for presenting one or more alerts as described herein (e.g., sleep alerts, wakeup alerts, and any other suitable alert). For example, the alerts may be presented as audio alerts at one or more of the devices that include speakers or other audio output devices (e.g., the user devices 104, the tablet device 1004, the desktop computer 1006, the home entertainment device 1010, and/or the wearable device 1012)”].

As for dependent claim 5, Raymann and Fadell teach the method as described in claim 1 and Raymann further teaches:
displaying a second user interface that includes a first portion that displays: the start time and the end time of the first scheduled sleep period and an indication of a type of notification to be presented at the end time of the first scheduled sleep period [(e.g. see Raymann paragraphs 0038, 0042, 0043, 0045) ”the initial configuration views 202-216 are presented periodically such that the user 130 can reevaluate her sleep routine … The alarm time schedule view can include a prompt that requests user input relating to what time each day (selected using the initial configuration view 204) the sleep alarm should go off. The user 130 may select a time by interacting with a time selector 226 … The sleep duration view can include a prompt that requests user input relating a sleep duration corresponding to the sleep alarm. The user 130 may select a sleep duration by interacting with a sleep duration selector 228. Using the sleep duration and/or the alarm time, an appropriate time for a suggested bedtime may be determined … the initial configuration view 212 may be presented. The initial configuration view 212 may represent a sound selection view. The sound selection view may include one or more prompts that request user input relating to characteristics of how alerts associated with the sleep alarm and the sleep reminder will be presented. For example, the initial configuration view 212 may include a bedtime sound selector 232 and a wakeup sound selector 234. The bedtime sound selector 232 may correspond to the sleep reminder selected in the sleep reminder view (e.g., the initial configuration view 210). The wakeup sound selector 234 may correspond to the sleep alarm configured in the initial configuration views 204, 206. In some examples, instead of or in addition to sound, the selectors 232, 234 may enable selection of one or more other means for presenting alerts. For example, the other means may include changing a brightness on the screen of the user device 104 (or other user device), causing the user device 104 (or other user device) to vibrate, adjusting volume on the user device 104 (or other user device), adjusting elements in a sleeping environment (e.g., opening curtains, etc.), and the like”].

As for independent claim 8, Raymann and Fadell teach a device.  Claim 8 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 9, Raymann and Fadell teach the device as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 11, Raymann and Fadell teach the device as described in claim 8; further, claim 11 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 12, Raymann and Fadell teach the device as described in claim 8; further, claim 12 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for independent claim 15, Raymann and Fadell teach a medium.  Claim 15 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 16, Raymann and Fadell teach the medium as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 18, Raymann and Fadell teach the medium as described in claim 15; further, claim 18 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 19, Raymann and Fadell teach the medium as described in claim 15; further, claim 19 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raymann et al. (US 2017/0357419 A1) in view of Fadell et al. (US 2013/0024799 A1), as applied to claim 5 above, and further in view of Xu (US 2007/0268784 A1).

As for dependent claim 6, Raymann and Fadell teach the method as described in claim 5 and Raymann further teaches:
an indication of a type of notification to be presented at the end time of the second scheduled sleep period [(e.g. see Raymann paragraph 0045) ”the initial configuration view 212 may be presented. The initial configuration view 212 may represent a sound selection view. The sound selection view may include one or more prompts that request user input relating to characteristics of how alerts associated with the sleep alarm and the sleep reminder will be presented. For example, the initial configuration view 212 may include a bedtime sound selector 232 and a wakeup sound selector 234. The bedtime sound selector 232 may correspond to the sleep reminder selected in the sleep reminder view (e.g., the initial configuration view 210). The wakeup sound selector 234 may correspond to the sleep alarm configured in the initial configuration views 204, 206. In some examples, instead of or in addition to sound, the selectors 232, 234 may enable selection of one or more other means for presenting alerts. For example, the other means may include changing a brightness on the screen of the user device 104 (or other user device), causing the user device 104 (or other user device) to vibrate, adjusting volume on the user device 104 (or other user device), adjusting elements in a sleeping environment (e.g., opening curtains, etc.), and the like”].

Raymann and Fadell do not specifically teach the sleep schedule indicated the first scheduled sleep period and a second scheduled sleep period, the first scheduled sleep period is applied to a first set of days of a week, the second scheduled sleep period is applied to one or more days of the week that is not included in the first set of days of the week, or the second user interface displays: a start time and an end time of the second scheduled sleep period.  However, in the same field of invention, Xu teaches:
the sleep schedule indicated the first scheduled sleep period and a second scheduled sleep period [(e.g. see Xu paragraph 0030 and Fig. 4) ”area 37 for set alarm time for weekdays and alarm on/off status 307, area 38 for set alarm time for Saturdays and alarm on/off status 308, and area 39 for set alarm time for Sundays and alarm on/off status 309”].
the first scheduled sleep period is applied to a first set of days of a week [(e.g. see Xu paragraph 0030 and Fig. 4) ”area 37 for set alarm time for weekdays and alarm on/off status 307, area 38 for set alarm time for Saturdays and alarm on/off status 308, and area 39 for set alarm time for Sundays and alarm on/off status 309”].
the second scheduled sleep period is applied to one or more days of the week that is not included in the first set of days of the week [(e.g. see Xu paragraph 0030 and Fig. 4) ”area 37 for set alarm time for weekdays and alarm on/off status 307, area 38 for set alarm time for Saturdays and alarm on/off status 308, and area 39 for set alarm time for Sundays and alarm on/off status 309”].
the second user interface displays: a start time and an end time of the second scheduled sleep period [(e.g. see Xu paragraph 0030 and Fig. 4) ”area 31 for displaying current time 32, current day of the week 33, current date 34, and battery power level indicator 301, area 37 for set alarm time for weekdays and alarm on/off status 307, area 38 for set alarm time for Saturdays and alarm on/off status 308, and area 39 for set alarm time for Sundays and alarm on/off status 309”].
Therefore, considering the teachings of Raymann, Fadell and Xu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the sleep schedule indicated the first scheduled sleep period and a second scheduled sleep period, the first scheduled sleep period is applied to a first set of days of a week, the second scheduled sleep period is applied to one or more days of the week that is not included in the first set of days of the week, and the second user interface displays: a start time and an end time of the second scheduled sleep period, as taught by Xu, to the teachings of Raymann and Fadell because it allows a user to easily set up different alarm times for weekdays, Saturdays and Sundays (e.g. see Xu paragraph 0008).

As for dependent claim 13, Raymann and Fadell teach the device as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 20, Raymann and Fadell teach the medium as described in claim 19; further, claim 20 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

Response to Arguments
Applicant's arguments, filed 29 March 2022, have been fully considered but they are not persuasive.

Applicant argues that [“the office action oversimplifies the actual claim language used in claim 1, from a “preset threshold duration” to “threshold.”  Claim 1 recites “a preset threshold duration” as this is consistent with the comparison against “duration of the first scheduled sleep period.”  The cited thresholds in Fadell are temperature thresholds, which do not involve or reference durations as required by claim 1.” (Page 14).].

Examiner respectfully disagrees.  Primary reference Raymann already establishes a value for a sleep duration (numeral 258) which is updated as the user adjusts either the bedtime or wake time of the sleep alarm within the same interface.  Giving a “preset threshold duration” the broadest reasonable interpretation in light of the specification, it is an arbitrary value stored in memory used to compare against a time duration set by a user.  Fadell teaches comparing temperature values against thresholds and presenting dynamic feedback on the display based on the comparison result while the user is changing the values in real-time.  It would have been obvious to one of ordinary skill in the art, namely a software developer, at the time of the invention to substitute a time value for a temperature in order to achieve the predictable result of comparing a value set by the user against an arbitrarily stored threshold.  See MPEP 2143(I)(B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Applicant argues that [“the office action does not identify any motivation for adding or including a preset threshold duration to Raymann … and provides no explanation for why one skilled in the art would look to a combination of Raymann and Fadell to be responsible or promote healthy habits” (Pages 14 and 15).].

Examiner respectfully disagrees.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis).  Raymann teaches providing a user interface for setting time values for a sleep duration of a sleep alarm with a concern of improving the user’s health (see Raymann paragraphs 0003, 0031).  Fadell teaches comparing a setting made by a user in real-time against a feedback threshold in order to provide positive or negative visual feedback on the interface.  One of ordinary skill in the art, namely a software developer, would recognize that adding Fadell’s dynamic visual feedback based on setting comparisons to Raymann’s sleep alarm setting interface would allow dynamic feedback to be presented to the user which allows the user to intuitively visualize that the settings they are choosing are responsible and promoting healthy habits (see Fadell paragraphs 0002, 0031, 0104).

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174